Order filed November 30,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00353-CV
                                                    __________
 
                                      IN
RE JOSEFINA MORENO

 
                                         Original
Mandamus Proceeding
 

 
O R D E R
 
The
court has reviewed the petition for writ of mandamus filed by Juan and Jaime
Moreno.  Real party in interest, Delfa Rodriguez, is directed to file a
response in this court no later than 5:00 p.m. on December 7, 2010, addressing
the timeliness of the physician’s report pursuant to Tex. Prob. Code Ann. § 687(a) (Vernon Supp. 2010).
 
                                                                        PER
CURIAM
 
November 30,
2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.